DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Greene (REG# 55223) on 6/3/2022.

 	FOR THE CLAIMS:

Claim 1 is cancelled.

Claim 2. (Currently Amended) The electronic component module of claim [[1]] 20, wherein the first module comprises a plurality of electronic components mounted on the first board, and wherein the plurality of the electronic components comprise a first element disposed outside of the sealing portion and a second element embedded in the sealing portion.

Claim 4. (Currently Amended) The electronic component module of claim [[1]] 20, wherein the first module comprises a second ground line exposed to a side surface of the first board, and the shielding layer is extended toward the side surface of the first board and connected to the second ground line.

Claim 5. (Currently Amended) The electronic component module of claim [[1]] 20, wherein the ground layer of the first board is disposed in a region of the first board opposing the sealing portion. 

Claim 6. (Currently Amended) The electronic component module of claim [[1]] 20, wherein the first ground line extends inside the first board.

Claim 7. (Currently Amended) The electronic component module of claim [[1]] 20, wherein the connection board comprises a flexible printed circuit board (PCB).

Claim 9. (Currently Amended) The electronic component module of claim [[1]] 20, further comprising a shielding wall disposed along a side surface of the sealing portion, wherein the shielding layer is disposed along the shielding wall and the sealing portion.

Claim 10. (Currently Amended) The electronic component module of claim [[1]] 20, further comprising an antenna disposed on a second surface of the first board or disposed inside the first board and adjacent to the second surface of the first board.

Election/Restrictions
Independent claims 11 and 20 are allowable. The restriction requirement as set forth in the Office action mailed on 8/3/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 9 and 14-19, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 11: 
The prior art does not teach or suggest an electronic component module, comprising: a flexible connection board between a first module and a second module, the first module having a sealing portion on a first surface of a first board and a shielding layer on a surface of the sealing portion; a first ground line on a surface of the flexible connection board electrically connected to a ground layer of the first board; a first side surface of the sealing portion adjacent to the connection board has a roughness different from a roughness of a second side surface opposite the first side surface.
Regarding claims 12-19, these claims are allowed based on their dependence on the allowable independent claim 11 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 20: 
The prior art does not teach or suggest an electronic component module, comprising: a flexible connection board between a first module and a second module, and extending into an internal of a first board of the first module, the first module having a sealing portion on a first surface of the first board and a shielding layer on a surface of the sealing portion that is electrically connected to a ground layer of the first board; the first module has a first electronic component mounted on the first board disposed outside of the sealing portion  and a second electronic component mounted on the first board embedded in the sealing portion; the second module comprises at least one antenna electrically connected to the second element.
Regarding claims 2-10, these claims are allowed based on their dependence on the allowable independent claim 20 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kawahata (US PG. Pub. 2020/0312798) discloses an antenna apparatus, antenna module, and wireless apparatus.
Moosbrugger et al. (US Patent 7265719) discloses a packaging technique for antenna systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847